Citation Nr: 1446592	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-24 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for a psychiatric disorder to include a bipolar disorder.  

4.  Entitlement to service connection for a lung disorder to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to October 1980 with an honorable discharge, and from July 1981 to February 1984 with a discharge under conditions other than honorable.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2012, the Board remanded this case to obtain VA records.

The issues of service connection for bilateral knee disorder, a psychiatric disorder to include a bipolar disorder, and a lung disorder to include as due to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In July 1994, the RO denied service connection for a bilateral knee disorder.  The Veteran did not appeal.

2.  In September 2004, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a bilateral knee disorder.

3.  Evidence submitted since the RO's September 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The RO's July 1994 rating decision which denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  The RO's September 2004 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

3.  New and material evidence has been received since the RO's September 2004 rating decision; thus, the claim of service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In July 1994, the RO denied service connection for a bilateral knee disorder on the basis that a bilateral knee disorder was not shown in the service treatment records (STRs) even though the STRs for the second period of service are unavailable.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's July 1994 rating decision is final.  38 U.S.C.A. § 7105.

In September 2004, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a bilateral knee disorder on the basis that a bilateral knee disorder was not shown in service or in the treatment records after service.  A notice of disagreement was not received within the subsequent one-year period and additional evidence was not received within one year of that decision.  Therefore, the RO's September 2004 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence includes VA treatment records which diagnose degenerative joint disease of the knees.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  
the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the new evidence reflects a diagnosis of bilateral knee disorder.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  New and material evidence has been received since the RO's November 2004 decision; thus, the claim of service connection for a bilateral knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a bilateral knee disorder is granted.  


REMAND

Because the Board finds that the Shade test has been met, the Board finds that the Veteran must be afforded VA examinations to determine whether it is at least as likely as not that he has a bilateral knee disorder that is related to or had its onset in service or was manifest within one year of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his claimed bipolar disorder, the Board notes that the Veteran is service-connected for generalized anxiety disorder with headaches, rated as 70 percent disabling.  He has also been variously diagnosed as having a bipolar disorder, a mood disorder, major depressive disorder (MDD), a panic disorder, psychosis, an adjustment disorder, and dysthymia.  The representative has indicated that the Veteran has not been examined.  He should be afforded a VA examination to determine if his psychiatric diagnoses are part of the same disease process which is already service-connected.  If not the examiner should determine if any current diagnosis is related to or had its onset in service or was manifest within one year of service.

With regard to the claimed lung disorder, the Veteran's representative has also asserted that the Veteran should be afforded a VA examination since he has not been examined, maintains he has a disability, and the military or VA have lost his STRs.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current knee, psychiatric, and lung disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current knee, psychiatric, and lung disabilities had its clinical onset during service or is related to any in-service disease, event, or injury, or if arthritis or psychosis is present, if they were manifest within a year of service.  

With regard to bilateral knee disorder, the examiner should address the Veteran's complaints of knee pain since service.  

With regard to psychiatric disability, the examiner should address the various diagnoses including a bipolar disorder, a mood disorder, MDD, a panic disorder, psychosis, an adjustment disorder, and dysthymia, and indicate if they are part of the same disease process which is already service-connected.

With regard to lung disability, the examiner should address if the Veteran has a lung disorder which is associated with asbestos exposure and, if so, if it is related to claimed inservice asbestos exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


